         Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 1 of 16


                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
VOLKSWAGEN GROUP OF AMERICA, INC.,                                         DOC #: _________________
                                                                           DATE FILED: 2/8/2021
                                    Plaintiff,

                                                                                      20 Civ. 1043 (AT)
                  -against-
                                                                                            ORDER
GPB CAPITAL HOLDINGS, LLC,

                        Defendant.
ANALISA TORRES, District Judge:

         Plaintiff, Volkswagen of America (“VWoA”), brings this action against Defendant, GPB

Capital Holdings, LLC (“GPB”), asserting claims for declaratory relief and specific performance

of a contract between the parties. Defendant moves to dismiss the complaint for failure to state a

claim, pursuant to Federal Rule of Civil Procedure 12(b)(6), and failure to join necessary parties,

pursuant to Federal Rule of Civil Procedure 12(b)(7). For the reasons stated below, the motion is

DENIED.

                                                 BACKGROUND1

         VWoA, a motor vehicle distributor, authorizes dealerships throughout the country to sell

its motor vehicles pursuant to franchise agreements between it and the dealership. Def. Mem. at

2, ECF No. 35; Bus. Relationship and Settlement Agreement ¶ A, ECF No. 14-1. These

agreements call for VWoA’s prior approval of certain events, such as changes in ownership.

See, e.g., Arbitration Demand at Ex. A at 2, Ex. B at 2, Ex. C at 2, ECF 14-6 at 24, 38, 53. The

franchise agreements, along with other aspects of the franchise relationship, are governed by

various state laws, which create procedural and substantive rights. See Arbitration Demand at



1
 The following facts are taken from the complaint and its exhibits, and accepted as true for the purposes of this
motion. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).
         Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 2 of 16




Ex. A at 3, Ex. B at 3, Ex. C at 3, ECF 14-6 at 25, 39, 54; Mass. Gen. Laws Ann. ch. 93B, §§ 1

et seq.; Me. Rev. Stat. tit. 10, §§ 1171 et seq.; N.Y. Veh. & Traf. Law § 460.

        In 2011, GPB, an “alternative asset management firm” based in New York, decided to

invest in motor vehicle dealerships. Apparently, these transactions were to be consummated by

GPB-related entities (“GPB-Related Entities”). Compl. ¶ 7. In 2014, a GPB-Related Entity

acquired an ownership interest in a Volkswagen franchised dealership, without the prior notice to

VWoA required by the dealership’s franchise agreement. Id. ¶ 8. VWoA then issued a notice of

termination to the franchise, resulting in litigation in New York state court and a settlement

agreement mandating certain ownership conditions for that franchise (the “Settlement

Agreement”). Id. ¶¶ 9, 13.

        In 2017, multiple GPB-Related Entities entered into purchase agreements for additional

Volkswagen dealerships, including one in Watertown, New York (“Caprara”) and another in

Saco, Maine (“Prime”). Id. ¶¶ 11, 14, 16. When VWoA learned of the proposed Prime

transaction, VWoA “discovered that the terms of the [Settlement Agreement] had not been met.”

Id. ¶ 13. In consideration of VWoA’s promise to not enforce the Settlement Agreement, and in

order to permit the purchase of Caprara and Prime, on October 19, 2017, VWoA and GPB

entered into a Business Relationship and Settlement Agreement (together with its 2018

amendment, ECF No. 14-2, the “BRA”). Id. ¶¶ 14–15; BRA at 1–2.

        The BRA provides in pertinent part that certain individuals shall remain as managers and

operators of the dealerships and that “neither GPB Group nor any of its owners” 2 shall exercise

operational control over the dealerships. BRA ¶ 7(D). The BRA also states that VWoA shall


2
  In this Order, where the Court directly quotes the BRA, the term “GPB Group” appears. Otherwise, the Court
refers to GPB affiliates or subsidiaries as GPB-Related Entities.
                                                       2
        Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 3 of 16




have the right to review and approve any “sale, acquisition or change of ownership or voting

rights of GPB Group.” BRA ¶ 12(A). In addition, if after review of a change of ownership,

VWoA determines that the new ownership would be “incompatible with VWoA’s . . . interests,”

VWoA may “require that, within ninety (90) days of notice from VWoA invoking this provision,

GPB Group shall (a) transfer all interest in all [d]ealerships to [b]ona [f]ide [t]ransferees. . . ; or

(b) voluntarily terminate the [dealership’s franchise agreements] associated with each of the

[d]ealers.” BRA ¶ 12(B).

        The BRA was amended in October 2018 in connection with VWoA’s consideration of

GPB’s proposed acquisition of another Volkswagen franchise. ECF No. 14-2. After the BRA

was executed, Automile Holdings, LLC, a GPB-Related Entity, purchased a dealership in

Norwood, Massachusetts (“Norwood” or, together with Prime and Caprara, the “Contested

Dealerships”). Compl. ¶¶ 16, 22; Arbitration Demand at Ex. C, at 3–4, ECF No. 14-6 at 54–55.

Each of the Contested Dealerships has a franchise agreement with VWoA (the “Dealership

Agreements”). Arbitration Demand at Ex. A, Ex. B, Ex. C, ECF No. 14-6 at 24–25, 38–39, 53–

54.

        In September 2019, without prior notice to VWoA, GPB replaced the Contested

Dealerships’ previously approved manager, and removed three individuals from the board of

directors of Automile Holdings, LLC. Compl. ¶¶ 19, 23. By letter dated October 31, 2019,

VWoA provided GPB with a notice, pursuant to Paragraph 12 of the BRA, requiring GPB to

transfer its ownership interests in the Contested Dealerships to a third party. Compl. Ex. 4, ECF

No. 14-4. GPB did not do so. Compl. ¶¶ 28–29. Instead, in January 2020, GPB caused the

Contested Dealerships to file an arbitration demand against VWoA with the American


                                                   3
         Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 4 of 16




Arbitration Association, arguing that the BRA violates state franchise laws. Compl. ¶ 30; see

Arbitration Demand.

         VWoA then filed this action for a declaratory judgment, specific performance, and

attorneys’ fees, seeking enforcement of VWoA’s rights under the BRA, termination of the

Dealership Agreements, and the dismissal of the arbitration proceeding. Compl. at 16–17.

                                             DISCUSSION

    I.      Failure to State a Claim

         GPB characterizes VWoA’s requested relief as “terminat[ing] the [Dealership

Agreements] indirectly through GPB,” Def. Mem. at 1 (emphasis added), and moves to dismiss

the complaint for failure to state a claim, arguing that VWoA cannot terminate the Contested

Dealerships without following the procedures set forth in state motor vehicle franchise laws.

This motion is DENIED.

            A. 12(b)(6) Legal Standard

         To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff

is not required to provide “detailed factual allegations” in the complaint, but must assert “more

than labels and conclusions.” Twombly, 550 U.S. at 555. Ultimately, the “[f]actual allegations

must be enough to raise a right to relief above the speculative level.” Id. The court must accept

the allegations in the complaint as true and draw all reasonable inferences in favor of the non-

movant. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).




                                                    4
         Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 5 of 16




             B. Parties to the BRA

         In determining whether state franchise laws apply, the threshold question is whether the

Contested Dealerships are parties to the BRA. The BRA provides that it “shall be construed

according to the laws of the District of Columbia.” BRA ¶ 27. The District of Columbia

employs the “objective law of contracts,” such that “the written language embodying the terms

of an agreement will govern the rights and liabilities of the parties [regardless] of the intent of

the parties at the time they entered into the contract, unless the written language is not

susceptible of a clear and definite undertaking.” Lannan Found. v. Gingold, 300 F. Supp. 3d 1,

23 (D.D.C. 2017) (quoting Abdelrhman v. Ackerman, 76 A.3d 883, 887 (D.C. 2013). If the

Court finds the contract language is unambiguous, the interpretation is a matter of law. Am. Civil

Constr., LLC v. Fort Myer Constr. Corp., 246 F. Supp. 3d 309, 321 (D.D.C. 2017). If the Court

determines the contract language is ambiguous, however, it may consider extrinsic evidence to

determine the parties’ subjective intent. Lannan Found., 300 F. Supp. 3d at 24.3

         The Court finds the language of the BRA to be ambiguous. The opening sentence of the

BRA states:

         Volkswagen of America, Inc., an operating unit of Volkswagen Group of
         America, Inc. (“VWoA”) and GPB Capital Holdings, LLC (“GPB”) and its
         automotive subsidiaries and affiliates (GPB and its affiliates and subsidiaries may
         be collectively referred to herein as “GPB Group”), (VWoA and GPB may be
         collectively referred to herein as the “Parties”) enter into this Business
         Relationship Agreement . . . on this 19 day of October, 2017.

BRA at 1. On the one hand, in this sentence the term “Parties” is defined as “VWoA and GPB”;

3
 Massachusetts, New York, and Maine all follow similar theories of contract interpretation. NExTT Sols., LLC v.
XOS Techs., Inc., 113 F. Supp. 3d 450, 457 (D. Mass. 2015); Orlander v. Staples, Inc., 802 F.3d 289, 294–5, 298
(2d Cir. 2015); Jay Cashman, Inc. v. Portland Pipe Line Corp., 559 F. Supp. 2d 85, 88 (D. Me.), report and
recommendation adopted sub nom. Jay Cashman, Inc. v. Portland Pipe Line, Inc., 573 F. Supp. 2d 335 (D. Me.
2008). Insofar as Defendant objects to the choice of law clause of the BRA, therefore, it does not affect the Court’s
analysis.
                                                          5
        Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 6 of 16




the term “GPB” is defined as “GPB Capital Holdings, LLC”; and the term “GPB Group” is

defined as “GPB and its affiliates and subsidiaries”. Id. Had the parties wished to include the

GPB-Related Entities in the definition of the word “Parties,” they could have done so. They did

not. See id. ¶ 21 (“The words used in this Agreement shall be deemed words chosen by the

Parties to express their mutual intent.”). One the other hand, the same sentence also provides

that “VWoA . . . and . . . GPB . . . and its automotive subsidiaries and affiliates . . . enter into this

[BRA],” implying that GPB-Related Entities are also parties to the BRA. Id. at 1.

        The BRA names only two specific entities: VWoA and GPB. Id. ¶¶ A–B. It indicates

that notice to “GPB Group” shall be sent to GPB’s address. Id. ¶ 29. In addition, the BRA states

that it is governed by the law of the District of Columbia and that state franchise laws do not

apply—both provisions that, if the Contested Dealerships were parties to the contract, would be

impermissible under state franchise laws. Id. ¶¶ 18, 27; Mass. Gen. Laws Ann. ch. 93B § 15;

Me. Rev. Stat. T. 10 § 1174(O); N.Y. Veh. & Traf. Law § 463(t). Moreover, the BRA twice

states that “GPB Group shall cause all Dealerships” to act, implying that the Contested

Dealerships are separate even from “GPB Group”. BRA ¶ 10. However, most of the BRA’s

provisions impose obligations on and grant rights to “GPB Group,” which, as defined, includes

the Contested Dealerships as “affiliates and subsidiaries”—i.e., automotive entities owned

indirectly by GPB. See, e.g., id. ¶¶ 2, 7; Arbitration Demand ¶¶ 9–12, ECF No. 14-6 at 6–7. On

the signature page, GPB executed the BRA “on behalf of itself and its affiliates and

subsidiaries.” Id. at 12; Lannan Found., 300 F. Supp. 3d at 26 (finding an individual a party to

the contract based on his signature despite his omission from a list of parties). The Court,

therefore, cannot conclude that the language of the BRA provides a “clear and definite”


                                                    6
         Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 7 of 16




indication of which entities are to be bound by the agreement. Lannan Found., 300 F. Supp. 3d

at 23.

         Because the contract language is ambiguous, the Court looks to extrinsic evidence to

determine which entities are parties to the agreement. See Affordable Elegance Travel, Inc. v.

Worldspan, L.P., 774 A.2d 320, 327 (D.C. 2001). The amended complaint alleges that “VWoA

and GPB entered into [the BRA],” distinguishing GPB from the Contested Dealerships, which

VWoA contends are merely “covered [by]” the BRA. Compl. ¶ 15. Two documents are

consistent with this assertion. An October 31, 2019 letter from VWoA to GPB states that

“[VWoA] . . . and . . . [GPB] are parties to [the BRA] . . . .” ECF No. 14-4, at 2. Likewise, the

Contested Dealerships, in their demand for arbitration, allege that “VWoA required GPB to sign

[the BRA] . . . GPB signed the BRA on October 3, 2017.” Arbitration Demand ¶ 16, ECF No.

14-6 at 8. Conversely, however, the Arbitration Demand also states that, “[t]he BRA is between

VWoA and GPB . . . and its automotive subsidiaries.” Id. ¶ 35.

         Considering the ambiguous language of the BRA and the extrinsic evidence, and, at the

motion to dismiss stage, resolving all inferences in favor of VWoA, the Court finds that VWoA

has alleged sufficient facts which make it plausible that the Contested Dealerships are not parties

to the BRA.

         With that threshold question answered, the Court will consider the relevant law of the

states of Massachusetts, New York, and Maine.

            C. Massachusetts

         Norwood is located in Norwood, Massachusetts, and its franchise is governed by

Massachusetts law. Compl. ¶ 16; Arbitration Demand at Ex. C at 1–2, ECF No. 14-6 at 53–54;


                                                 7
        Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 8 of 16




Mass. Gen. Laws Ann. ch. 93B, §§ 1 et seq.

                    1.    Norwood’s Inclusion in the BRA

        Initially, GPB argues that VWoA’s claims regarding Norwood should be dismissed

because Norwood is not listed in the BRA. Def. Mem. at 13–14. The Court, however, finds the

BRA ambiguous on this point as well, and cannot determine as a matter of law that Norwood is

not covered by the BRA.

        BRA Paragraph 12 states that if there is an ownership change event, “VWoA shall have

the right to require that . . . GPB Group shall (a) transfer all interest in all Dealerships to [b]ona

[f]ide [t]ransferees (subject to Section 7, above); or (b) voluntarily terminate the [Dealership

Agreements] associated with each of the Dealers.” BRA ¶ 12. The BRA does not define

“Dealers” or “Dealerships,” though it does define “Settlement Dealerships” and “GPB

Controlled Dealerships,” and refers to “Volkswagen Dealerships.” See, e.g., BRA ¶¶ B, F, 2.

        The parties debate the import of Paragraph 2 on the interpretation of Paragraph 12.

Paragraph 2 incorporates into the BRA Exhibit B, which is “a list of all Volkswagen Dealerships

in which [GPB Group] currently maintains any [o]wnership or [c]ontrol or which it has entered

into an agreement to acquire [o]wnership or [c]ontrol,” defined in the BRA as the “GPB

Controlled Dealerships”. BRA ¶ 2. Norwood was purchased by Automile Holdings, LLC after

the BRA was executed and is not named in Exhibit B. BRA at 14.

        Paragraph 12 does not indicate whether its reference to “Dealers” and “Dealerships” is to

the “GPB Controlled Dealerships” defined in Paragraph 2, or to a broader category of

“Volkswagen Dealerships,” which is not defined in the BRA. Paragraph 12 mentions Paragraph

7. BRA ¶ 12(B). Subsection 7(A) uses two terms: “the Dealerships listed in Exhibit B” and


                                                   8
        Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 9 of 16




“Dealerships,” seemingly in reference to the same entities. See BRA ¶ 7(A). However, another

subsection of Paragraph 7 uses only “the Dealerships listed in Exhibit B,” id. ¶ 7(B), and the

subsections of Paragraph 7 setting forth the procedures for notice and divestiture—the

subsections relevant to Paragraph 12—do not use the term “Dealerships listed in Exhibit B” at

all, but only “Dealerships,” perhaps to distinguish the two terms, id. ¶ 7(E).

       VWoA alleges that the parties intended that the BRA cover Norwood. Compl. ¶ 15; see

also ECF No. 14-4, at 2. Given the ambiguity of the language of the BRA, at the motion to

dismiss stage VWoA’s pleadings suffice to plausibly allege that “Dealerships” in Paragraph 12 is

meant to refer to all dealerships owned by GPB, including Norwood.

                   2.    Massachusetts Motor Vehicle Franchise Law

       The Court now considers whether Massachusetts law—which, if applicable, would

prohibit VWoA’s exercise of its rights under the BRA—governs the BRA. Massachusetts motor

vehicle franchise law applies to actions “which arise under any written or oral agreement

between the manufacturer or distributor with a motor vehicle dealer.” Mass. Gen. Laws Ann. ch.

93B § 11. Because GPB concedes it is not a dealer as defined by the state franchise laws, Def.

Mem. at 18, and the Court has found that VWoA has plausibly alleged that the Contested

Dealerships are not parties to the BRA, a dispute arising from the BRA is not governed by

Massachusetts law.

       GPB argues that even if VWOA is not acting directly to terminate the Dealership

Agreements, it is acting indirectly through GPB, in violation of the Massachusetts law which

makes it unlawful for “a manufacturer, distributor or franchisor representative . . . to act to

accomplish, either directly or indirectly through any parent company, subsidiary, or agent, what


                                                  9
        Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 10 of 16




would otherwise be prohibited under this chapter on the part of the manufacturer or distributor.”

Mass. Gen. Laws Ann. ch. 93B, § 4(c)(12).

        Although the statute does not specify which entity’s parent company, subsidiary, or agent

the franchisor is prohibited from acting through, the law “relate[s] to relationships between

manufacturers, distributors, and franchise representatives, on the one hand, and their affiliated

dealers, on the other.” Massachusetts State Auto. Dealers Ass’n, Inc. v. Tesla Motors MA, Inc.,

469 Mass. 675, 685 (2014). Therefore, in considering a different subsection of the statute, the

Massachusetts Supreme Court noted that it would be “anomalous” for the statute to include “a

lone provision giving dealers protection against competition from an unaffiliated manufacturer.”

Id. at 685–86.

        Guided by the Massachusetts Supreme Court, the Court reads § 4(c)(12) to prohibit

actions through the manufacturer or distributor’s parent company, subsidiary, or agent. This

interpretation retains the focus on the relationship between the franchisor and franchisee. It is

also consistent with other subsections of the statute. In § 4(c)(10), a manufacturer or distributor

is forbidden “to own or operate, either directly or indirectly through any subsidiary, parent

company or firm, a motor vehicle dealership located in the commonwealth of the same line make

as any of the vehicles . . .” The “any” in § 4(c)(10) logically refers to subsidiary or parent

companies of the franchisor. See Massachusetts State Auto. Dealers Ass’n, 469 Mass. at 677–78.

The Court’s interpretation of § 4(c)(12) similarly reads “any” to refer to the franchisor’s

affiliated entities.

        GPB is not affiliated with VWoA. VWoA’s demanding that GPB require Norwood to

terminate the franchise is, therefore, not a violation of Massachusetts law.


                                                 10
       Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 11 of 16




           D. New York

       Caprara, located in Watertown, New York, is covered by New York law. Compl. ¶ 16;

Arbitration Demand at Ex. B at 2, ECF No. 14-6 at 39; N.Y. Veh. & Traf. Law § 460. New

York motor vehicle franchise law does not specify what disputes it governs, but the provision

cited by GPB makes it unlawful for “any franchisor, notwithstanding the terms of any franchise

contract . . . [t]o terminate . . . the franchise of any franchised motor vehicle dealer except for due

cause, regardless of the terms of the franchise.” N.Y. Veh. & Traf. Law § 463(2)(d)(1).

“Termination” is defined as “a franchisor’s proposed termination, cancellation, non-renewal, or

rescission.” N.Y. Veh. & Traf. Law § 462.

       The BRA states:

       VWoA shall have the right to require that, within ninety (90) days of notice from
       VWoA invoking this provision, GPB Group shall (a) transfer all interest in all
       [d]ealerships to [b]ona [f]ide [t]ransferees (subject to Section 7, above); or (b)
       voluntarily terminate the [Dealership Agreements] associated with each of the
       [d]ealers.

BRA ¶ 12(b). The BRA specifies that if the provision is invoked, GPB shall “cause . . . the

relevant [d]ealership’s [Dealership Agreement to be] voluntarily terminated.” BRA ¶ 7(E)(iv)

(emphasis added).

       New York motor vehicle franchise law does not cover the voluntary termination of a

contract. In General Motors Corp. v. Villa Marin Chevrolet, Inc., a court in the Eastern District

of New York considered whether a termination breached the New York motor vehicle franchise

law. No. 98 Civ. 5206, 2000 WL 271965 (E.D.N.Y. Mar. 7, 2000). The parties had executed a

contract in which the dealer was to voluntarily terminate its Chevrolet franchise agreement by a

date certain, in exchange for being authorized as a Buick and Pontiac dealer. Id. at *2. After


                                                  11
       Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 12 of 16




various other aspects of the transaction broke down, and after the date set for the voluntary

termination, the franchisor terminated the franchise. Id. at *5. The court found that

§ 463(2)(d)(1) was “inapplicable” to the final termination, because “[the] provision plainly

prohibits involuntary terminations without due cause and proper notice. [The defendant’s]

termination, on the other hand, was voluntary and pursuant to a written contract.” Id. at *22

(emphasis in original).

       Here, GPB, acting on behalf of its dealerships, entered into the BRA, an agreement that

contemplates voluntary termination under certain circumstances. The Dealership Agreements

clearly distinguish between termination by a dealer and by VWoA. Arbitration Demand,

Volkswagen Agreement Standard Provisions at 18–19, ECF No. 14-7 at 12–13. Moreover, the

BRA is not a contract between a manufacturer or distributor and a dealer, as in General Motors,

but between a distributor and the dealers’ parent company, making the application of

§ 463(2)(d)(1) even more remote. Section 463(2)(d)(1) is, therefore, “inapplicable” to VWoA’s

claims. General Motors Corp., 2000 WL 271965 at *22.

           E. Maine

       Prime, located in Saco, Maine, is covered by the law of Maine. Compl. ¶ 16; Arbitration

Demand at Ex. A. at 2, ECF No. 14-6 at 53; Me. Rev. Stat. tit. 10, §§ 1171 et seq. The Maine

motor vehicle franchise law governs “[w]ritten or oral agreements between a manufacturer,

wholesaler or distributor with a motor vehicle dealer.” Me. Rev. Stat. tit. 10, § 1178(1). Like in

Massachusetts, because the BRA is not an agreement between a manufacturer and a dealer,

Maine franchise law does not apply.

       Moreover, consistent with New York law, Maine’s statute does not govern voluntary


                                                12
         Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 13 of 16




termination of a contract. Maine makes it unlawful for a manufacturer to unilaterally “cancel,

terminate, fail to renew or refuse to continue any franchise relationship with a licensed new

motor vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or

franchise and notwithstanding the terms or provisions of any waiver” unless certain procedures

are met. Me. Rev. Stat. tit. 10, § 1174(3)(O). Termination under the BRA is voluntary, and,

therefore, not covered by the Maine statute. BRA ¶¶ 7(E)(iv); 12.

         VWoA has plausibly alleged that the Contested Dealerships are not parties to the BRA,

and that the termination of the Dealership Agreements is not governed by state franchise laws.

Accordingly, GPB’s motion to dismiss for failure to state a claim is DENIED.

   II.      Failure to Join a Necessary Party

            A. 12(b)(7) Legal Standard

         Federal Rule of Civil Procedure 12(b)(7) provides that an action may be dismissed for

failure to join a party under Federal Rule of Civil Procedure 19. Rule 19 sets forth a two-part

test for determining whether a court must dismiss an action for failure to join an indispensable

party. First, the court determines whether the absent party should be joined if feasible, i.e.,

whether the absent party qualifies as “required” under Rule 19(a). Marvel Characters, Inc. v.

Kirby, 726 F.3d 119, 131 (2d Cir. 2013). Second, if the party is required and joinder is

unfeasible, the court then determines whether the party is “indispensable,” meaning the prospect

of adjudication in the party’s absence compels, in equity and good conscience, dismissal

pursuant to Rule 19(b). Id. at 131–32.

         Rule 19(a) provides that the absent party shall be joined in the suit, if feasible, when:

(1) in the person’s absence, complete relief cannot be accorded among existing parties, or (2) the


                                                  13
       Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 14 of 16




person “claims an interest” in the subject of the action and the disposition of the action in the

person’s absence may (i) “as a practical matter impair or impede the person’s ability to protect

[that] interest,” or (ii) “leave an existing party subject to a substantial risk of incurring double,

multiple, or otherwise inconsistent obligations” by reason of the claimed interest. Fed. R. Civ. P.

19(a)(1)(B).

            B. Necessary Parties

        GPB argues the Contested Dealerships are necessary parties based on Rule 19(a)(1)(B)(i),

because a judgment in VWoA’s favor would result in the termination of the Dealership

Agreements without their input in the litigation, thus impeding their ability to protect their

interest in their franchises. Def. Reply at 7.

        Mere interest in a litigation, even a “very strong interest,” does not automatically mean

they are a necessary party under Rule 19. MasterCard Intern. Inc. v. Visa Intern. Serv. Ass’n,

Inc., 471 F.3d 377, 387 (2d Cir. 2006). Rather, the Second Circuit has held that a third party is

necessary where the litigation at issue directly challenges the validity of a contract between the

defendant and a third party. Crouse-Hinds Co. v. InterNorth, Inc., 634 F.2d 690, 700–01 (2d Cir.

1980). By contrast, where a litigation will affect the rights of a third party with a separate

contract between it and the defendant, but the contract itself is not “the basis” of the litigation,

the third party is not necessary. Mastercard Intern., Inc., 471 F.3d at 386.

        Here, though the Contested Dealerships have a strong interest in the outcome of the

litigation, VWoA has adequately alleged that they are not parties to the BRA—the contract that

is the subject of this litigation. VWoA is not challenging the validity of the Dealership

Agreements or seeking to have them set aside. Were VWoA to succeed in this action, GPB


                                                   14
       Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 15 of 16




would be required to cause the Contested Dealerships to terminate the Dealership Agreements.

Although the Contested Dealerships would be affected, such termination would arise not from

the Dealership Agreements, but from the Court’s enforcement of the BRA. See id. at 387;

Continental Casualty Co. v. American Home Assurance Co., No. 05 Civ. 7874, 2008 WL

1752231, at *1, 5 (S.D.N.Y. Apr. 14, 2008) (finding a plaintiff’s subsidiary was not a necessary

party in a challenge to an insurance contract covering plaintiff and its subsidiary, where any

harm to the subsidiary in not being properly insured would come not from “its absence in the

litigation, but rather by the insufficiency of arrangements pursuant to the [contract] to cover it in

connection with the underlying loss”); see also DDK Hotels, LLC v. Williams-Sonoma, Inc., No.

19 Civ. 226, 2020 WL 4194195, at *5 (E.D.N.Y. July 20, 2020) (denying an individual was

necessary where the “[d]efendants do not argue that [the individual] is a party to the [contract],

nor have they shown that this is one of the rare instances where joinder of a non-contracting

party is necessary”).

       In addition, the Contested Dealerships will not be prejudiced because GPB can represent

their interests. Where a party’s interests are aligned with the third party—for instance, because

they are parent and subsidiary—their interests can be “well represented” by the party. Polargrid

LLC v. Videsh Sanchar Nigam Ltd., No. 04 Civ. 9578, 2006 WL 2266351, at *10 (S.D.N.Y. Aug.

7, 2006); Davidson Well Drilling, Ltd. v. Bristol-Myers Squibb Co., No. 09 Civ. 1431, 2009 WL

2135396, at *3 (S.D.N.Y. July 16, 2009). GPB and the Contested Dealerships’ interests

coincide, as all wish to continue and optimize the Contested Dealerships’ businesses. In

addition, because VWoA has adequately alleged facts which show that the BRA does not

implicate state franchise laws, the Contested Dealerships do not have additional claims or


                                                 15
       Case 1:20-cv-01043-AT-SN Document 72 Filed 02/08/21 Page 16 of 16




defenses that could be brought under the BRA.

       The Court concludes, therefore, that the Contested Dealerships are not necessary parties,

and need not reach the question of whether the Contested Dealerships are joinable or

indispensable. Accordingly, GPB’s motion to dismiss for failure to join a necessary party is

DENIED.

                                        CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is DENIED.

       The Clerk of Court is directed to terminate the motion at ECF No. 33.

       SO ORDERED.

Dated: February 8, 2021
       New York, New York




                                                16
